UNITED STATES DISTRICT COURT OY BR
SOUTHERN DISTRICT OF NEW YORK oh

 

 

 

 

ee a ee ee a eo rd xX
CHRISTIAN SANCHEZ,
Plaintiff,
-against- :
: ORDER
ADOBE INC., :
. 21 Civ. 1435 (GBD)
Defendant. :
woe ee ee ee ee ee ee ee eee eee ee eee eee eee X

GEORGE B. DANIELS, District Judge:
The initial conference scheduled for June 16, 2021 at 9:30 am is hereby cancelled. An oral

argument on Defendants’ Motion to Dismiss the Complaint or Alternatively to Transfer Venue,

(ECF 12), is scheduled for August 11, 2021 at 11:00 am.

Dated: May 25, 2021
New York, New York
SO ORDERED.

age 8. Deirall

CEPR B. DANIELS
ITEYYSTATES DISTRICT JUDGE

 

 

 
